Stone, J.
(dissenting.)
The result does not meet with my approval for two reasons: First, the evidence to my mind shows that as plaintiff passed the end of the snow fence on his way to the crossing there was a con*314siderable space through and over which he must have had an unobstructed view of the approaching train, if in fact he looked for it at all. Under the circumstances it was his duty to look, and to look at that point, because it was the only place where his view of the track to the north was unobstructed. I realize very well that this has to do with a matter of fact, but to me it has ceased to be a question, and the conclusion is established as indicated.
The other thing which prevents my concurrence is a very confident belief that the majority opinion misconstrues the charge and that no one will be more surprised by the construction here placed upon it than its learned author. To begin with, the complaint charges negligence in two respects. The first is the failure to give signals, and the second, in substance, is the maintenance of a crossing under such conditions that the view of persons about to cross is obstructed. There were no other claims of negligence. After the submission of the first one, the charge proceeds with the quotation made by the Chief Justice “with respect to the other point.” What was that “other point” unless it was the other claim of negligence?
The context shows that it was the claim made in the complaint, attempted to be proved by evidence, and argued by counsel, that the obstructions to vision, some on and some off the right of way, were the result of defendant’s negligence.
Finally, it seems that the statement of Judge Fesler that he was “submitting two claims of negligence,” and has explained only two, should put the matter at rest.
Certainly, he was not submitting any claim of negligence which was not within the pleadings.
Therefore, the second claim submitted must have been the very one which the majority here say was not submitted.
That court and counsel at the trial so understood the situation is indicated by the court’s explanation of the charge and the exception of counsel for defendant which was “to the submission of the latter ground.” “Latter ground” of what? Of defendant’s negligence, of course. That is, if the majority opinion is correct, counsel *315was excepting to the submission to the jury of a ground of negligence which we say was not submitted.
For the error of permitting the jury to hold defendant guilty of negligence because of conditions and obstructions off its right of way, I feel that there should be a new trial at least.